LEWIS, District Judge
(dissenting). Daugherty got a verdict for $27,500.00. On defendant’s motion for a new trial the court required him to remit all above $20,000.00, which he did, and then overruled the motion. I am for reversal and a new trial. He was a brakeman on the C., B. & Q. Railway, and fell from a ladder on a box car as it was starting to move in the yards at Alliance, Neb. He charged that his fall was due to negligence in having an insecure grab-iron as part of the ladder, and that the' fall produced severe and permanent injuries, to his great damage. The insecure grab-iron was the first one above the iron stirrup under the corner of the car. He had just started to ascend the ladder composed of grab-irons and the stirrup; one foot was in the stirrup and he had hold of the irons above the insecure one with his hands'. He claimed and testified that as he put one foot on this grab-iron it gave way, caused him to fall to the ground and the injuries complained of resulted from that fall. That was his whole case. The issues of fact thus presented by the proof were, first, did the insecure grab-iron cause him to fall? and second, did the injuries complained of result from that fall ? Concededly, the evidence adduced required that both issues be submitted to the jury; but the grounds of my dissent are that the court submitted them in a way prejudicial to the plaintiff in error, and also that the facts brought forward on motion for a new trial demonstrated that a fair trial had not been had and it was an abuse of the court’s discretion not to grant another trial. There is no doubt that the grab-iron was insecurely fastened at one end and that Daugherty fell just as he started to ascend, but there is grave doubt as to whether the insecure grab-iron caused him to fall, and whether his physical condition was at all attributable to that fall. He fell but a short distance on a path of cinders, gravel and earth by the side of the car. The force of the fall was somewhat broken by his coming in contact with another brakeman who was standing by. He testified that his body struck the ground on his hips and the back of his head, and that he was rendered unconscious for a short time. He *358then got up and walked away. He testified that since then (April 24, 1919) he has had to walk with a cane, is lame in his right leg, has violent headaches about two-thirds of the time, is dizzy and at times feels as though he would fall, especially when climbing stairs, has lost weight and physical strength and energy, his kidneys are affected and he suffers great pain. It will be seen later that it is an issue of great moment as to just when he became unconscious, whether before or after he fell. His testimony discloses that he was uncertain as to what part of his body struck the ground.
“Q. Do you know where you struck — what you struck on? A. Seemed like—
“Q. (interrupting). No, if you know. A. My hips and head.”
He had been in railroad service, most of the time as brakeman, for about 18 years and had been in the employ of many roads, but only for a very short time with the Burlington. When he made application for employment in the preceding December, he certified over his signature :
“That so far as I am aware I am now in good health and have no injury or disease, constitutional or otherwise, except as shown on the accompanying statement made by me to the medical examiner, which statement shall constitute a part of this application.”
That statement is in the form of questions and his answers thereto, which were taken down. Among them is this:
“Q. Have you ever had any of the following: * * * Dizzy or fainting spells? A. No.
“Q. When and where, how long and with what were you last sick? A. 1915 — Colorado—2 weeks — appendicitis.
“Q. What injury or injuries have you ever received? A. Cut on left leg.
“Q. Where and when? A. Pennsylvania, 1917.
“Q. When were you last unable to work on account of injury? A. 1917.
“Q. Have you now or have you ever had any disease, tumor, or ulcer, or any physical defect as above stated? A. No.”
Daugherty certified over his signature that his answers were true. He was thereupon given temporary employment, and thereafter, on March 14, 1919, he signed another statement like the foregoing and made like answers to the medical examiner on application for permanent employment. When on the witness stand he admitted that in October, 1918, while in the employ of the Northwestern road at Huron, S. D., he fell from the ladder on a car, claiming that the grab-iron gave way with him and that he “lit on his hips and shoulders across a rail” and was laid off for eleven days, also that eleven days before the accident in question he fell between two cars at Alliance and laid off four days. But the matter of greatest importance brought from him while he was upon the witness stand was his statement that when he was about eight years of age he was struck on the head with an iron disc, and on account of it he was operated on at Salida, Colo., in May, 1916, and a part of his skull over the left ear and near the top of his head, about one by two inches, was removed at the place of the stroke. He testified that he had had no trouble on that account before the operation until about the time the operation was performed,' and that after it was performed his head was fine and had never bothered him since, *359that he worked right along after that. He said the operation, was performed, as he understood it, to .remove pressure on his brain caused by the injitry from the stroke with the iron disc, that he began to have severe pains in his head about three months before the operation, that they became very intense and interfered with his sleeping, that they interfered a little with his maintaining his equilibrium' and at times his mind seemed to be a blank and his consciousness seemed to vanish, that he went back to work in a little less than 30 days after the operation, and his head had never bothered him again until after he fell from the ladder on April 24th. One of plaintiff’s witnesses, a fellow brakeman, testified that he heard persons remark before April 24th that Daugherty walked “queer,” but that he had not observed anything unnatural with his walk.
Responding to the testimony of plaintiff relative to the stroke on his head, its later effects described in his testimony, and the operation to remove a piece of his skull, the defendant brought on competent and skilled surgeons. They characterized the later effects from the stroke to be what is professionally known as traumatic epilepsy. Dr. Young testified as follows:
“Q. Now, doctor, is trephining ever resorted to for the purposes of relieving traumatic epilepsy? A. Yes, sir.
“Q. And what results are obtained from operations of that kind? A. As a general rule they are very hopeless. We sometimes get results in a very small percentage of eases. In quíte a number of eases we get a temporary arrest of the convulsions, which may go anywhere from two months to two or three years, but the attacks tend to recur. That is the general experience, I believe of surgeons.”
Obviously, there was grave question as to whether plaintiff’s fall from the ladder was brought about by the insecure grab-iron or by a recurrence of temporary unconsciousness from the old injury to his head. He had hold of the grab-irons above with both hands, and one foot was in the stirrup. Within six months before this he had fallen twice in much the same way; and there was likewise serious question as to whether the injuries which he attributed to the fall were not the result of that stroke. Under this condition I think plaintiff in error was entitled to the substance of his requests which were denied by the court, wherein it was asked that the jury be instructed specifically to inquire and determine whether the fall and the injuries complained of were not attributable to the stroke on his head, and that it was prejudicial to deny those requests and submit only in general terms the question as to whether or not the negligence complained of caused the fall, and whether the injuries resulted from that fall. •
After verdict the court granted plaintiff in error leave to file a motion for a new trial and affidavits in support thereof. Some of the affidavits were made by parties residing at Salida, Colo., where plaintiff was in the employ of the Denver & Rio Grande Railroad. The affiants were acquaintances of Daugherty and his wife. They disclose that he suffered severely from headaches both prior and subsequent to the operation on his skull in May, 1916, that he had dizzy moments and at times was unconscious and that both he and his wife said that the operation had not given him much relief, that his wife reported to *360neighbors that his spells of headaches rendered him so nervous that he could not control himself and that he was hysterical, and would imagine that he saw things that did not exist, and would cry and cry without any apparent cause and could not be pacified, and that some of the neighbors saw him when he was in that condition. His condition and conduct finally resulted in a lunacy inquest, and on December 13, 1917, he was adjudged insane by regular court proceedings and committed to the insane asylum at Pueblo, Colo. After he had been there a short time his wife succeeded in obtaining his release and he later went back to his old home in Pennsylvania. Affidavits were attached to the motion from persons who saw him while he was visiting his old home. Several of them state that while he was there he complained of suffering pains in his head and back and of dizziness, and that he stated to them that the operation had been unsuccessful and he intended to submit to another operation. One of them averred that he caught Daugherty one day and held him as he was “falling in a sort of faint or dizzy spell”; that he had an unnatural walk. One of the Colorado affiants also averred that his walk was peculiar, a “sort of sluggish gait.”
There was also a showing that there was no negligence or lack of diligence on the part of plaintiff in error in preparing for the trial of the cause and in not discovering before trial the facts as to Daugherty’s physical condition, both before and its continuation after the surgical operation on his skull. Indeed, no such showing was necessary in view of the written statements made by Daugherty on his applications for employment. He had thick, heavy hair which covered over the place where his skull had been operated on, and he expressly withheld the facts that might have led to an earlier investigation and discovery, and he testified falsely when on the witness stand as to ’his condition after the surgical operation, if the affidavits of the several persons accompanying the motion speak the truth. The plaintiff in error had no opportunity to bring forward these relevant facts, vital to the issue, at the trial. It offered no proof whatever of that kind, and the claimed facts which it presented to the court with its motion for a new trial were not cumulative. And if those facts should be presented at a trial it is hard to believe that a jury could find that a preponderance of the evidence establishes the charge that the insecure grab-iron caused the fall and the claimed injuries. It seems to me that plaintiff in error has not had a fair trial, that 'Daugherty’s false and misleading statements brought about an unfair trial, and that there was an abuse of discretion in not setting the verdict aside and granting another trial.